Opinion issued May 7, 2009














In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00202-CR
____________

RAQUEL GONZALEZ FLORES, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 114th District Court 
Smith County, Texas
Trial Court Cause No. 114099605



 
MEMORANDUM  OPINION
           On March 20, 2009, appellant, Raquel Gonzalez Flores, filed a motion to
dismiss this appeal.  The motion complies with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 42.2(a).
          We have not yet issued a decision.  Accordingly, we grant the motion and
dismiss the appeal. 
          Any pending motions are denied as moot.
          We direct the Clerk of this Court to issue the mandate within 10 days.  Tex. R.
App. P. 18.1.
PER CURIAM
Panel consists of Justices Taft, Bland, and Sharp.
Do not publish.  Tex. R. App. P. 47.2(b).